Citation Nr: 1310771	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety/stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran did not indicate whether she desired a Board hearing in her September 2009 substantive appeal.  The RO contacted her in December 2009 and February 2010 to ask her if she wanted a hearing and notified her in the February 2010 letter that if she did not respond, the RO would take the lack of response as an indication that she was not interested in a hearing.  Because no response was received, the Board finds that appellate adjudication may proceed without delay.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reflect that for much of her service she denied having mental health symptoms.  On her April 2008 Report of Medical History, however, she endorsed having "nervous trouble of any sort (anxiety or panic attacks)" and "received counseling of any type."  Annotations note that she reported anxiety or panic attacks occurring as a result of even small things, that usually went away when the problem passed, and that she had received chaplain counseling for emotional problems.  The examining physician clarified that anxiety was due to upcoming separation, and that the Veteran did not have a depressed mood, and that her chaplain counseling had occurred in November 2007.

At the July 2008 VA examination, the Veteran reported irritability and angry outbursts resulting from unexpected outcomes of certain interactions in the civilian world that she felt might be related to her discharge from the military and making a transition to civilian life.  However, she then informed the examiner that she was having problems with her boyfriend, specifically with respect to trusting him after infidelity which she had learned about in October 2007, as well as with her father, who had betrayed her trust regarding a real estate sale.  She reported that when she found out about the infidelity she had problems sleeping and concentrating, but both improved as time went on, and at present she could fall asleep easily and stay asleep and now has no ongoing problems with mental focus or concentration.  She is able to enjoy things and be interested in things.  She reported a calm mood, with occasional depressed feeling, especially with monthly hormonal changes.  She denied a history of mental health counseling, suicide attempts, psychotic symptoms, or obsessive-compulsive behavior.  The VA examiner diagnosed her as having partner relational problem and relational problem, not otherwise specified, and assigned a Global Assessment of Functioning (GAF) score of 80.  

The VA examiner concluded that the Veteran did not have any major, pervasive mental health problems; while she has had some increased stress in the last year related to a number of different issues, including her boyfriend's infidelity, the fallout with her father over the real estate sale, and transition out of the military and moving back to Texas.  However, the examiner found that the Veteran did not meet the criteria for major depression, generalized anxiety disorder, as both the depressive and anxious feelings the Veteran had were transient and situationally related, may have been related to monthly hormonal changes, and were not related to her military service specifically.

Remand is required in this case on two bases.  First, as pointed out by the Veteran's representative in the VA Form 646, the diagnoses of partner relational problem and relational problem, not otherwise specified, are addressed in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  However, both diagnoses are discussed in the DSM-IV chapter titled "Other Conditions That May Be a Focus of Clinical Attention," which indicates that while these conditions may be coded accorded to the DSM, in some situations they may be diagnosed where the individual has no actual mental disorder.  In this case, it is not clear whether the Veteran had then or currently has an actual mental disorder, especially in light of the fact that the VA examiner indicated that the Veteran was reticent in reporting her symptoms due to (as perceived by the examiner) the Veteran's lack of experience in a psychiatric evaluation session, and the Veteran's statements in her VA Form 9 as to the severity of her anxiety during service.

Further, in Hampton v. Gober, 10 Vet. App. 481, 483 (1997), the United States Court of Appeals for Veterans Claims (Court) found that the diagnosis of a condition (in that case, of the bilateral knees) contained in the separation examination report provided evidence of both a currently diagnosed condition and a relationship to service.  As in both Hampton and the instant case, there was no post-service evidence of record to indicate that the Veteran did not have a current diagnosed disability, but simply no evidence to show either that there was or was not a current disability.  For this reason, remand is required so that the existence and nature of any currently diagnosed disability is related to the partner relational problem and relational problem not otherwise specified shown on the Veteran's service separation examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of any psychiatric symptoms, to include anxiety/stress, during and or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for a VA examination to determine the nature, onset and etiology of any acquired psychiatric disorder found.  The examiner should review the claims file and a copy of this Remand.  The examiner should conduct a complete interview of the Veteran as to his psychiatric symptom history, conduct a mental status examination, and diagnose any psychiatric disorders found.  Then, the examiner should provide an opinion as to whether any psychiatric disorder is at least as likely as not related to the Veteran's military service, to include the partner relational problem and relational problem, not otherwise specified diagnosed at the July 2008 pre-discharge VA examination.  The examiner should also address whether any psychiatric condition diagnosed constitutes a chronic psychiatric disorder, and if not, why not.  Any opinion offered should be fully explained, citing to claims file documents as appropriate.  

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

